DETAILED ACTION
Responsive to the Applicant reply filed on 10/26/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 26-44 and 46 are pending with claims 26 and 42 being in independent form.  Claim 45 is canceled and claim 46 is added by this amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments and remarks filed by the Applicant on 10/26/2021, have been carefully considered and are responded in the following.
In response to the Applicant Remarks, pages 10-11, regarding the objections to claims 26, 35, 36, 38, 42 and 45, the amendments have resolved the issues. Therefore, the rejections are withdrawn.  However the amendment has caused new issues.  See the following in this Office Action.

In response to the Applicant arguments, page(s) 11, regarding Claims 26-45 being rejected under 35 U.S.C. 112(b) because of each reciting a limitation that lacks sufficient antecedent basis, the amendments have resolved the issues. Therefore, the rejections are withdrawn. However the amendments have caused new issues.  See the following in this Office Action.


35 U.S.C. § 103 have been considered carefully. 
Applicant argues that FALK is non-analogous art; see pages 12-14.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Falk discloses a general method of enabling field devices to communicate with a server securely by way of a virtual private network in a public network; par. 0006-0008 and 0010.  It should be noted that Falk’s field devices are not limited to the use of rail and track systems.  Falk discloses that the field device 11 can be any other remote device, for example a weather station or traffic signal. So that the field device 11 can exchange control messages and control data with a central station 17; par. 0020-0023.  Falk’s technique can be applied to improve Mere’s system because Falk is pertinent to the secure communication problem between a filed device and server with which the applicant was concerned.  The field device of Falk can be used to modify the Applicant’s respiratory device to improve the security of the respiratory device in network communications because Falk teaches techniques to prevent physical manipulation at the field device; par. 0028 and 0038.  Therefore, the Applicant’s argument is not persuasive.

Regarding the Applicant arguments about claims 42 and the dependent claims at page 14 of the Remarks, the Applicant relies on the same argument as that of claim 16, which is that FALK is non-analogous art.  For the same reason as aforementioned above for claim 26, the Applicant’s argument is determined not persuasive.

Claim Objections
Claim 42 and 46 are objected to because of the following informalities:  
identification of the respiratory device by the server” which should have been “identifying the respiratory device by the server” for consistency with other limitations in the amendment.  Appropriate correction is required.  
Claim 46 recites a limitation “wherein the server identifies from a database only those setting options and matching setting parameters which are compatible with the individual respiratory device” deficiently.  The Examiner suggests amending this limitation to “wherein the server identifies from a database only those setting options that have matching setting parameters which are compatible with the individual respiratory device.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-41 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the two instances of “transmitted data/settings” in the steps for verifying and labeling steps unclearly or lacking sufficient antecedent basis for the limitation of “transmitted data/settings” in the claim.
Claims 26 and 46 each recite a limitation “the individual respiratory device” lacking sufficient antecedent basis for the limitation in the claim.  It should be noted that the definition of the individual respiratory device is unclear when compared to the respiratory device in the claim because it appears that there is only one respiratory device communicating with the server in the claim.
Claims 27-41 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 26-37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 20180082033 A1; hereinafter “Mere”) in view of Falk (US 20130212378 A1), and further in view of Von Blumenthal (US 20180272087 A1; hereinafter “Von Blu”).

As per claim 26, Mere teaches a method for secure communication in a respiratory system for a remote setting of a respiratory device by a server (Mere, par. 0011-0012: The database 113 at the server 111 … used for storing data, e.g., a list of users (e.g., patients), a list of artificial respiratory devices, a list of parameters of artificial respiratory devices; par. 0046: application server, e.g., AS 112, is for providing the notification and for recording the setting of the parameter of an artificial respiratory device), wherein the method comprises: 
- labeling transmitted data/settings with a time stamp and/or a device ID and/or a firmware version (Mere, par. 0030: Mere discloses labeling transmitted data with time stamps. For example, the data gathered from the sensor by the local device 135 or 145 may be aggregated over a time interval of 15 minutes, 30 minutes, one hour, etc. Note that the local device 135 or 145 is inherently identified by a device ID; see also par. 0045 for server databases for storing biometric data of users associated with the artificial respiratory devices that are being controlled); 
- providing a unique assignment of a user to the respiratory device (Mere, par. 0013-0014: a physical location (e.g., a home, a nursing home, or a hospital) at which a user of an artificial respiratory device is located.  For example local devices 135 and 145 are uniquely assigned to users as shown in FIG. 1); 
- providing a pre-selection of suitable setting options and matching setting parameters for the individual respiratory device by the server (Mere, par. 0045-0046: a database for user actions and parameters are a pre-selection of suitable setting options, for example, a database for storing changes (i.e., modifications in view of various thresholds being reached for each 
- checking a suitability of the setting options provided by the server by the respiratory device (Mere, par. 0032-0033: The change in the activity level of the user is detected when the change in the activity level of the user reaches or exceeds a predetermined threshold for the change in the activity level of the user.  Note that the threshold is used for checking a suitability of the settings). 
However, Mere does not disclose a secure or encrypted communication and a verification of an integrity of the transmitted settings between the respiratory device and the server.  This aspect of the claim is identified as a difference.
In a related art, Falk teaches: 
- providing an access protection for the server and/or testing of access rights for the server (Falk, par. 0006-0007: To protect data transmission against manipulation; par. 0022-0024: the field device 11 is securely communicating with the server 18; par. 0017 and 0026-0027: access-protected configuration data; the server transmits configuration settings); 
- securing the communication connection between the respiratory device and the server (Falk, par. 0022-0023: the field device 11 is securely communicating with the server 18, which … can also be integrated in the remote station 16); 
- encrypting the communication between the respiratory device and the server (Falk, par. 0021-0022: the control data of the field device 11 to be sent is cryptographically encrypted; par. 0023: VPN … a secured communication); 
- verifying an integrity of transmitted data/settings (Falk, par. 0035: verification of the correct operating status of the communication terminal; par. 0039-0040: verify the integrity of the stored communication key); 
However, Mere and Falk as combined do not explicitly disclose authentication of the respiratory device and the server. This aspect of the claim is a further difference.

- authenticating the respiratory device and the server (Von Blu, par. 0012 and 0022-0023: mutual authentication between the medical measuring system 1 and the ventilator or anesthesia device 3 as shown FIG. 1; see also par. 0077. Note that the medical measuring system 1 is mapped to the claimed server); It should be noted that the authenticating step is so broadly defined to include a third party authenticating the respiratory device and the server and/or the respiratory device and the server authenticating each other.
Von Blu is analogous art to the claimed invention in a similar field of endeavor in improving data transmission security and mutual authentication between the medical measuring system and the ventilator.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Von Blu to modify Mere-Falk system to include an authentication step for the respiratory device and the server while they are in communication.  For this combination, the motivation would have been to improve the level of security with authenticated devices and servers.

As per claim 27, the references as combined above teach the method of claim 26, wherein a check/confirmation of the setting options provided by the server is carried out by a user of the respiratory device, by the user confirming acceptance of the setting options on the respiratory device or for the respiratory device (Mere, par. 0003: a need for a change to a setting of at least one parameter of an artificial respiratory device associated with the user; par. 0026-0027 and 0032-0033: control the artificial respiratory device of the user based on an activity level of the user … for adjustments of the settings provided by the server). 

As per claim 28, the references as combined above teach the method of claim 26, wherein an identity of the user is verified (Mere, par. 0013-0014: a physical location at which a user of an artificial respiratory device is located; Note that the local device 135 or 145 is 
  
As per claim 29, the references as combined above teach the method of claim 26, wherein a confirmation/acknowledgment of the setting options provided by the server is carried out by the user (Mere, par. 0022 and 0045: e.g., actions to be taken for the patient.  The user action is for acknowledgment of the settings which sets the time interval for the user when the user is trying to breathe). 

As per claim 30, the references as combined above teach the method of claim 26, wherein a deactivation of a retrieval of remote settings is carried out (Mere, par. 0023L the user is trying to breathe on his/her own, etc. For instance, the CPAP machine may comprise a sensor for sensing a negative air pressure, which means stop using the respiratory device.  Inherently, the user action deactivates the retrieval of remote settings). 

As per claim 31, the references as combined above teach the method of claim 26, wherein the method comprises: 
- sending current settings, which comprise at least device type and firmware version and/or device ID (Mere, par. 0014: The artificial respiratory devices 131 and 141 may comprise any appropriate type of medical device for providing respiratory (e.g., breathing) assistance to a user; par. 0011: e.g., manufacturers from whom data related to parameters and/or settings may be obtained, which must include device type); 
- storing the current settings on the server (Mere, par. 0045: storing biometric data of users associated with the artificial respiratory devices that are being controlled); 
- calling up the current settings on the server (Mere, par. 0003: a need for a change to a setting of at least one parameter of an artificial respiratory device associated with the user); 
Mere, par. 0018 and 0024: adjust … parameter of the CPAP machine. For example, a nurse may adjust the parameter for the number of respiration cycles per minute); 
- defining a first setting option (Mere, par. 0018: determine a priori that the user action comprises pressing a buzzer to call a nurse); 
- providing the first setting option for the respiratory device (Mere, par. 0018: pressing a buzzer to call a nurse); 
- establishing a communication connection between the server and the respiratory device (Mere, par. 0022 and 0028: For example, an artificial respiratory device may communicate with a server via an M2M communications interface); 
- applying the new settings of the first setting option; 
- providing / sending a success or error message (Mere, par. 0045: A "freak value," which may arise as an FiO.sub.2 setting value in the course of the control on the basis of a measurement error; par. 0077: for example, status data or situation data (alarm messages, error messages); and 
- displaying a success or error message (Mere, par. 0077: alarm messages, error messages presented … via the second data output unit 55). 
 In the combination above, Falk also teaches:
- retrieving new settings of the first setting option (Falk, par. 0024-0025 and 0035: configuration settings); 
- establishing a communication connection between the server and the respiratory device (Falk, par. 0022-0023: the field device 11 is securely communicating with the server 18); 
Falk is combined with Mere for the same reason as in claim 26.
 
As per claim 32, the references as combined above teach the method of claim 31, wherein after applying the new settings of the first setting option at least one second setting option is successively defined, provided and applied (Mere, par. 0018, 0024 and 0026: make adjustment; at least one parameter of the CPAP machine is defined and applied). 

As per claim 33, the references as combined above teach the method of claim 32, wherein the first setting option and the at least one second setting option are sent to the respiratory device and applied at least partly simultaneously (Mere, par. 0025-0026: adjustments to the settings; notifications (e.g., notifications regarding settings of artificial respiratory devices, etc.) is sent to the server indicating multiple changes made simultaneously).. 

As per claim 34, the references as combined above teach the method of claim 31, wherein after providing / sending a success or error message, said message is displayed on the respiratory device and the server (Mere, par. 0055-0056: displaying and/or outputting steps). 

As per claim 35, the references as combined above teach the method of claim 26, wherein the method further comprises: 
- establishing a communication connection between the server and the respiratory device (Mere, par. 0022 and 0028: For example, an artificial respiratory device may communicate with a server via an M2M communications interface); 
- sending current settings, which comprise at least device type and firmware version and/or a device ID, from the respiratory device to the server (Mere, par. 0045 for server databases for storing biometric data of users associated with the artificial respiratory devices that are being controlled); 
Mere, par. 0013-0014: a physical location at which a user of an artificial respiratory device is located; par. 0030: For example, the data gathered from the sensor by the local device 135 or 145 which is identified by the server as shown in FIG. 1); 
- selecting device-specific setting options by the server, from a database on the server, and making the device-specific setting options available (Mere, par. 0018 and 0024: adjust … parameter of the CPAP machine. For example, a nurse may adjust the parameter for the number of respiration cycles per minute); 
- defining a first setting option by the server, and transmission of the first setting option by the server (Mere, par. 0011-0012: The database 113 at the server 111 … used for storing data, e.g., a list of users (e.g., patients), a list of artificial respiratory devices, a list of parameters of artificial respiratory devices;); 
- reviewing the first setting option by the respiratory device (Mere, par. 0045-0046: a database for user actions (e.g., actions to be taken for the patient), a database for storing changes (i.e., modifications in view of various thresholds being reached for each patient) to parameters and/or settings of parameters); 
- confirming the first setting option by the respiratory device (Mere, par. 0055-0057: a notification that confirms the setting of the parameter … is changed); 
- defining and transmission of setting parameters of the first setting option by the server (Mere, par. 0038-0039: defining and sending setting parameters … for an infant user, the predefined range of the settings of the parameter related to the volume of air exchange per respiration cycle); 
- verifying the setting parameters of the first setting option by the respiratory device (par. 0038: [the infant user setting] is … compared to the predefined range of the settings for the same parameter for an adult user… for verification purpose; par. 0039: the set of allowable 
- confirming the setting parameters of the first setting option by the respiratory device (Mere, par. 0040: the method records the setting of the parameter of the artificial respiratory device of the user that is changed. For example, the change to the settings of the parameter may be stored in a database, e.g., database 113.  See also par. 0042 for the notifications as confirmation).
   
As per claim 36, the references as combined above teach the method of claim 35, wherein a review of the first setting option is carried out by the respiratory device and if this is not suitable for the respiratory device, an error ID is sent to the server and the error ID is stored together with the device ID (respiratory device type and firmware version) of the respiratory device (Mere, par. 0045: A "freak value," which may arise as an FiO.sub.2 setting value in the course of the control on the basis of a measurement error; par. 0077: for example, status data or situation data (alarm messages, error messages, which inherently has an ID). 

As per claim 37, the references as combined above teach the method of claim 35, wherein after definition of a first setting option by the server and transmission of the first setting option by the server, at least one second setting option is defined and transmitted (Mere, par. 0018, 0024 and 0026: make adjustment; a second parameter of the CPAP machine may be defined and applied from the list; par 0011 and 0018-0019). 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mere and Falk and Von Blu, as applied to claim 26, and further in view of Braun (US 20140280931 A1).

As per claim 40, the references of Mere and Falk and Von Blu as combined above teach the method of claim 26, but do not explicitly disclose that an administrator enters a message text for the user on the server and this message text is transmitted from the server to the respiratory device and appears on the display there or is transmitted from the server to a user's personal communication device. This aspect of the claim is identified as a further difference.
In a related art, Braun teaches:
 wherein an administrator enters a message text for the user on the server and this message text is transmitted from the server to the respiratory device and appears on the display there or is transmitted from the server to a user's personal communication device (Braun, par. 0144: the Administrator to selectively choose a list of users to send a customizable email; par. 0149: administrative page 520 also supports a "my communities" section).
Braun is analogous art in a similar field of endeavor in improving data management of network devices.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Braun to modify the system of Mere and Falk and Von Blu to allow the administrator to enter messages for the user on the server.  For this combination, the motivation would have been to improve the communications between the user and the system management.

As per claim 41, the references of Mere and Falk and Von Blu and Braun as combined above teach the method of claim 40, and Braun also disclose: 
wherein an administrator receives a reply message from the server on the display, as to whether and when new settings have been accepted by the respiratory device or if an error occurred (Braun, par. 0104 and 0106: If the confirmatory email is received by the end user, the method proceeds to decision diamond 274 where a determination is made whether the end user .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mere and Falk, as applied to claim 26.

As per claim 42, Mere teaches a method for secure communication in a respiratory system for a remote setting of a respiratory device by a server, wherein the method comprises: 
- sending current settings, which comprise at least device type and firmware version and/or a device ID, from the respiratory device to the server (Mere, par. 0014: The artificial respiratory devices 131 and 141 may comprise any appropriate type of medical device for providing respiratory (e.g., breathing) assistance to a user; par. 0011: e.g., manufacturers from whom data related to parameters and/or settings may be obtained, which must include device type); 
- identification of the respiratory device by the server (Mere, par. 0013-0014: a physical location (e.g.,a hospital, a room within the home or any medical facilities, and the like) at which an artificial respiratory device is located … by the server); 
- selecting device-specific setting options by the server, from a database on the server, and making the device-specific setting options available  (Mere, Mere, par. 0018 and 0024: adjust … parameter of the CPAP machine. par. 0011-0012: The database 113 at the server 111 … used for storing data, e.g., a list of users (e.g., patients), a list of artificial respiratory devices, a list of parameters of artificial respiratory devices); 
- defining a first setting option by the server, and transmitting the first setting option by the server (Mere, par. 0018: determine a priori that the user action comprises pressing a buzzer to call a nurse); 

- confirming the first setting option by the respiratory device (Mere, par. 0022 and 0045: e.g., actions to be taken for the patient.  The user action is for acknowledgment of the settings which sets the time interval for the user when the user is trying to breathe); 
- defining and transmitting setting parameters of the first setting option by the server (Mere, par. 0030: For example, the data gathered from the sensor by the local device 135 or 145 may be aggregated over a time interval of 15 minutes, 30 minutes, one hour, etc.); 
- verifying the setting parameters of the first setting option by the respiratory device; and (Mere, par. 0022 and 0045: e.g., actions to be taken for the patient.  The user action is for acknowledgment of the settings which sets the time interval for the user when the user is trying to breathe); 
- confirming the setting parameters of the first setting option by the respiratory device (Mere, par. 0039-0040: records the setting of the parameter of the artificial respiratory device of the user that is changed. For example, the change to the settings of the parameter may be stored in a database, e.g., database 113; par. 0041-0042: provides a notification that the setting for the user … is changed).

However, Mere does not disclose establishing a communication connection between the server and the respiratory device.  This aspect of the claim is identified as a difference.
In a related art, Falk teaches:
- establishing a communication connection between the server and the respiratory device (Falk, par. 0022-0023: the field device 11 is securely communicating with the server 18, 
Mere and Falk are analogous art, because they are in a similar field of endeavor in improving network controlled configuration data for client devices.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Falk to modify Mere to include a secure or encrypted communication and a verification of an integrity of the transmitted settings between the respiratory device and the server.  For this combination, the motivation would have been to improve the level of security with a use of secure communications between the client device and the server and for securely transmitting settings between the respiratory device and the server. 

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Mere and Falk, as applied to claim 42, and further in view of Braun (US 20140280931 A1).

As per claim 43, the references of Mere and Falk as combined above teach the method of claim 42, but do not explicitly disclose that an administrator must be authenticated on the server before submitting new settings for the respiratory device and/or before receiving new settings for the respiratory device. This aspect of the claim is identified as a further difference.
In a related art, Braun teaches:
wherein an administrator must be authenticated on the server before submitting the setting parameters of the first setting option for the respiratory device and/or before receiving these setting parameters for the respiratory device (Braun, par. 0069-0071: for the global end user profile stored on the database …  authenticates and authorizes all end users and computers).
Braun is analogous art in a similar field of endeavor in improving data management of network devices.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Braun to modify the system of Mere and Falk to allow the administrator to enter messages for the user on the server.  For this combination, the motivation would have been to improve the level of security for the communications between the user and the system management.

As per claim 44, the references as combined above teach the method of claim 42, but do not explicitly disclose that a user must confirm receipt of new settings for the respiratory device. This aspect of the claim is identified as a further difference.
In a related art, Braun teaches:
wherein a user must confirm receipt of the setting parameters of the first setting option for the respiratory device (Braun, par. 0103-0104 and 0112: a confirmatory e-mail is sent to the end user for new profile; par. 0107: the end user has to decide whether to accept the invitation).
Braun is analogous art in a similar field of endeavor in improving data management of network devices.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Braun to modify the system of Mere and Falk to allow the administrator to enter messages for the user on the server.  For this combination, the motivation would have been to improve the communications between the user and the system management.

Allowable Subject Matter
Claims 38-39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 39 is allowable by virtue of its dependency from claim 38.
Claim 46 recites the limitation “wherein the server identifies from a database only those setting options and matching setting parameters which are compatible with the individual respiratory device.”  This limitation, when considered in combination with the other limitations in the claims 26, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/
Examiner, Art Unit 2493
01/05/2022